Exhibit 10.45

May 21, 2020

James J. Comitale

Rite Aid Corporation

30 Hunter Lane

Camp Hill, PA 17011


Re:Separation of Employment

Dear Jim:

This letter agreement (this “Agreement”) confirms our understanding and
agreement with respect to your separation of employment with Rite Aid
Corporation (the “Company,” each a “Party” and together with you, the
“Parties”). Capitalized terms not otherwise defined herein will have the
meanings attributed to them in the employment agreement by and between you and
the Company dated October 26, 2015, as amended (the “Employment Agreement”).

1.Separation of Employment. Your last day of employment with the Company is
Thursday, May 21, 2020 (the “Separation Date”).  As of the Separation Date, you
irrevocably resign from all positions you currently hold with the Company and
its subsidiaries, including as Executive Vice President, General Counsel and
Secretary, and you agree to execute the resignation letter attached hereto as
Appendix A.  You agree that, following the Separation Date, you will not
represent yourself to be associated in any capacity with the Company or any of
its subsidiaries or affiliates.
2.Accrued Benefits Severance.
(a)Whether or not this Agreement becomes effective pursuant to its terms, the
Company will pay you the Accrued Benefits set forth on Appendix B hereto, less
all applicable withholdings and deductions.
(b)Provided that this Agreement becomes effective on the Release Effective Date
(as defined in Section 5(c) below) and you remain in compliance in all material
respects with this Agreement, the Company will pay you the severance amount and
fulfill the obligations set forth on Appendix B item 2(a) through 2(e), less all
applicable withholdings and deductions, at the time and in the form set forth on
Appendix B for each item (the “Release Consideration”).
3.Release.
(a)You hereby release, discharge and forever acquit the Company, and its
affiliates and subsidiaries and each of their past, present and future
stockholders, directors, employees, agents, successors and assigns of the
foregoing, in their personal and representative capacities (individually,
“Company Party,” and collectively, the “Company  Parties”), from liability for,
and hereby waive, any and all claims, charges, liabilities, causes of action,
rights, complaints, sums of money, suits, debts, covenants, contracts,
agreements, promises, benefits, obligations, damages, demands or liabilities of
every nature, kind and description, in law, equity or otherwise, whether known
or unknown, suspected or unsuspected  (collectively, “Claims”) which you or your
heirs, executors, administrators, spouse, relatives, successors or assigns ever
had, now have or may hereafter claim to have by reason of any matter, cause or
thing whatsoever: (i) arising from the beginning of time through the date upon
which you execute this Agreement



--------------------------------------------------------------------------------

including, but not limited to (A) any such Claims relating in any way to your
employment relationship with the Company or any other Company Parties, and (B)
any such Claims arising under any federal, state, local or foreign statute or
regulation, including, without limitation, the Age Discrimination in Employment
Act of 1967, as amended by the Older Workers Benefit Protection Act (the
“ADEA”), Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act of 1990, the Employee Retirement Income Security Act of 1974,
the Pennsylvania Human Relations Act, the Pennsylvania Equal Pay Law and any
other federal, state, local or foreign law (statutory, regulatory or otherwise)
that may be legally waived and released; (ii) relating to wrongful employment
termination; or (iii) arising under or relating to any policy, agreement,
understanding or promise, written or oral, formal or informal, between the
Company or any of the other Company Parties and you, including, without
limitation, the Employment Agreement and any incentive compensation plan or
equity plan with any Company Party. Notwithstanding the above, this release does
not extend to (A) claims for Accrued Benefits; (B) claims for worker’s
compensation benefits or for an occupational disease; (C) any whistleblower
claims arising under the Sarbanes-Oxley Act or Dodd-Frank Wall Street Reform and
Consumer Protection Act; (D) claims to require the Company to honor its
commitments set forth in this Agreement; (E) claims to interpret or to determine
the scope, meaning or effect of this Agreement; (F) claims for indemnification
and officers and directors liability insurance coverage under Section 4.7 of the
Employment Agreement, the Company’s charter, by-laws or applicable law; and/or
(G) claims that cannot be waived as a matter of law pursuant to federal, state,
or local law (collectively, clauses (A) through (G) are the “Excluded Claims”).
(b)You further acknowledge and agree that, except with respect to the Excluded
Claims, the Company Parties have fully satisfied any and all obligations
whatsoever owed to you arising out of your employment with the Company or any
other Company Party, and that no further payments or benefits are owed to you by
the Company or any other Company Party except as provided for in this Agreement.
4.Attorney Consultation; Voluntary Agreement.  You acknowledge that (a) the
Company has advised you to consult with an attorney of your own choosing before
signing this Agreement, (b) you have been given the opportunity to seek the
advice of counsel, (c) you have carefully read and fully understand all of the
provisions of this Agreement, including the release in Section 3 (the
“Release”), (d) the Release specifically applies to any rights or claims you may
have against the Company Parties pursuant to the ADEA, (e) you are entering into
this Agreement knowingly, freely and voluntarily in exchange for good and
valuable consideration to which you are not otherwise entitled, including the
payments and benefits referenced in items 2(a) through 2(e) of Appendix B of
this Agreement and (f) you have the full power, capacity and authority to enter
into this Agreement.
5.Review and Revocation Period.
(a)You have twenty-one days following your receipt of this Agreement to review
its terms, including the Release, and to reflect upon them and consider whether
you want to sign it, although you may sign it sooner. You understand and agree
that you may consent to this Agreement, including the Release, by signing and
returning this Agreement within the applicable time frame to the CHRO (as
defined on Appendix B).
(b)You may revoke your consent to the Release within the seven day period
beginning on the date you execute this Agreement (such seven day period being
referred to herein as the “Release Revocation Period”). To be effective, such
revocation must be in writing signed by you and delivered to the Company at the
above address before 11:59 p.m., Eastern Standard time, on the last day of the
Release Revocation Period.

2

--------------------------------------------------------------------------------

(c)In the event of such revocation by you, the Release shall be of no force or
effect, and you will not have any rights and the Company will not have any
obligations under Section 2(b) of this Agreement. Provided that you do not
revoke your consent to the Release within the Release Revocation Period, the
Release shall become effective on the eighth (8th) calendar day after the date
upon which you execute this Agreement (the “Release Effective Date”).
6.Restrictive Covenants. You acknowledge and agree that the confidentiality
obligations and the restrictive covenants and agreements set forth in Sections 6
and 7 of the Employment Agreement, respectively, are incorporated herein by
reference and fully made a part hereof for all purposes and remain in full force
and effect.
7.Cooperation. You agree that, at mutually agreeable times and locations, you
will meet with representatives of the Company, or its respective parent or
subsidiary company representatives and provide any information you acquired
during the course of your employment relating in any way to any legal disputes
involving the Company. You further agree that you will cooperate with the
Company relating to any such litigation matter or other legal proceeding in
which you were involved or on which you have knowledge by virtue of your
employment with the Company, including any existing or future litigation or
other legal proceeding involving the Company, whether administrative, civil or
criminal in nature in which and to the extent the Company reasonably determines
your cooperation necessary. You will be reimbursed by the Company for the
reasonable costs and expenses (including legal fees) incurred by you in
connection with complying with your obligations under Section 7 of this
Agreement.
8.Non-Disparagement. You agree that you will not make any negative comments or
disparaging remarks, in writing, orally or electronically (“Disparaging
Remarks”), about the Company or any of the other Company Parties and their
respective products and services.  The Company agrees to instruct members of its
senior management team not to, for as long as such individuals remain affiliated
with the Company, make any Disparaging Remarks about you.  Nothing in this
Agreement, however, is intended or shall be interpreted to restrict either
Party’s right and/or obligation (i) to testify truthfully in any forum; or (ii)
to contact, cooperate with, or provide information to any government agency or
commission.
9.Permitted Disclosures. Pursuant to 18 U.S.C. § 1833(b), you will not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret of the Company that (a) is made (i) in confidence
to a Federal, State, or local government official, either directly or
indirectly, or to your attorney and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (b) is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding. If you
file a lawsuit for retaliation by the Company for reporting a suspected
violation of law, you may disclose the trade secret to your attorney and use the
trade secret information in the court proceeding if you (I) file any document
containing the trade secret under seal and (II) do not disclose the trade secret
except pursuant to court order. Nothing in this Agreement or any other agreement
you have with the Company is intended to conflict with 18 U.S.C. § 1833(b) or
create liability for disclosures of trade secrets that are expressly allowed by
such section. Further, nothing in any agreement you have with the Company will
prohibit or restrict you from making any voluntary disclosure of information or
documents related to any violation of law to any governmental agency or
legislative body, or any self-regulatory organization, in each case, without
advance notice to the Company.
10.No Admission. Nothing herein will be deemed to constitute an admission of
wrongdoing by you or any of the Company Parties. Neither this Agreement nor any
of its terms may be used as an admission or introduced as evidence as to any
issue of law or fact in any proceeding, suit or action, other than an action to
enforce this Agreement.

3

--------------------------------------------------------------------------------

11.Counterparts. This Agreement may be executed in counterparts, and each
counterpart, when so executed and delivered, will be deemed to be an original
and both counterparts, taken together, will constitute one and the same
Agreement. A faxed or .pdf-ed signature will operate the same as an original
signature.
12.Successors and Assigns. This Agreement will inure to the benefit of and be
binding upon the Company and any successor organization which shall succeed to
the Company by acquisition, merger, consolidation or operation of law, or by
acquisition of assets of the Company and any assigns. You may not assign this
Agreement, except with respect to the rights provided under Section 2 of this
Agreement, which will inure to the benefit of your heirs, executors and
administrators. In the event of your death at any time, your estate will receive
all unpaid payments and benefits due you under this Agreement, including under
Appendix B.
13.Severability; Blue-Penciling. The provisions of this Agreement are severable
and the invalidity of any one or more provisions will not affect the validity of
any other provision. In the event that a court of competent jurisdiction shall
determine that any provision of this Agreement or the application thereof is
unenforceable in whole or in part because of the scope thereof, the Parties
hereto agree that said court in making such determination shall have the power
to reduce the scope of such provision to the extent necessary to make it
enforceable, and that this Agreement in its reduced form shall be valid and
enforceable to the full extent permitted by law.
14.Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania, without regard to any
conflict of law principles thereof that would give rise to the application of
the laws of any other jurisdiction.
15.Entire Agreement/No Oral Modifications. This Agreement including Appendix B
constitutes the entire agreement between you and any of the Company Parties with
respect to the subject matter hereof and supersedes all prior discussions,
negotiations, representations, arrangements or agreements relating thereto,
whether written or oral, including but not limited to the Employment Agreement,
provided, however, that (i) Section 4.7 of the Employment Agreement shall
survive the Separation Date, (ii) Sections 6 and 7 of the Employment Agreement
shall remain in effect, for the duration and on the terms set forth therein, and
(iii) any other defined terms contained in the Employment Agreement shall not be
superseded hereby to the extent necessary for the interpretation, application,
or enforcement of this Agreement. You represent that in executing this
Agreement, you have not relied on any representation or statement not set forth
herein. No amendment or modification of this Agreement shall be valid or binding
on the Parties unless in writing and signed by both Parties.

***







4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have signed this Agreement as of the dates
indicated below.

Rite Aid Corporation

James J. Comitale









By: /s/ Jessica Kazmaier
Name: Jessica Kazmaier
Title: EVP and CHRO



Date: June 15, 2020

/s/ James J. Comitale
James J. Comitale





Date: June 8, 2020













5

--------------------------------------------------------------------------------

APPENDIX A

May 21, 2020

Rite Aid Corporation

30 Hunter Lane

Camp Hill, PA 17011



To Whom it may Concern:



I hereby irrevocably resign, effective as of May 21, 2020, from all positions
and offices I hold with the Company and its subsidiaries, including as Executive
Vice President, General Counsel and Secretary.



Very truly yours,





/s/ James Comitale

James J. Comitale





6

--------------------------------------------------------------------------------

APPENDIX B

ACCRUED BENEFITS AND SEVERANCE BENEFITS

The term “CHRO” means and refers to Jessica Kazmaier, Executive Vice President
and Chief Human Resources Officer, Rite Aid Corporation, 30 Hunter Lane, Camp
Hill, PA 17011 or by e-mail at jkazmaier@riteaid.com.

1.Accrued Benefits: The Company will pay you (i) your Base Salary earned through
the Separation Date; (ii) any reimbursements owed to you pursuant to Sections
4.2, 4.4 and 4.5 of the Employment Agreement for expenses incurred prior to the
Separation Date; and (iii) vested amounts accrued and credited to your account
under the Company’s Supplemental Executive Retirement Plan (to the extent that
any distributions remain to be made), 401(k) Savings Plan and other
tax-qualified retirements plans in accordance with the terms and conditions of
such employee benefit plans, programs or arrangements (the “Accrued Benefits”).

2.Severance Benefits: You will be paid or provided with the following
payments/benefits:

a.$1,986,250 representing two times the sum of your current Base Salary and
Annual Target Bonus, payable in equal installments over the two year period
following the Release Effective Date in accordance with the Company’s regular
payroll practices, commencing with the first regular payroll date that occurs
after the Release Effective Date. Each installment or amount to be paid or
benefit to be provided to the Executive shall be construed as a “separate
identified payment” for purposes of Code Section 409A to the fullest extent
permitted therein.

b.Payment of your annual bonus for FY 2021 based on actual performance (as
determined on a basis consistent with the methodology applied to the Company’s
senior leadership team) following determination by the Compensation Committee
(or the Board) that the Company has achieved or exceeded its annual performance
targets for the fiscal year, determined by multiplying your then Annual Target
Bonus (on the date hereof, seventy-five percent (75%) of your Base Salary) by a
fraction (x) the numerator of which is the number of days between the beginning
of the 2021 fiscal year and the Separation Date and the denominator of which is
365, paid at the same time as annual performance bonus amounts are paid to the
Company's executive team in respect of FY 2021.

c.Accelerated vesting as of the Separation Date with respect to those stock
options and time-based restricted stock awards that would have vested within the
two (2) year period following the Separation Date; any vested stock options
shall remain exercisable for a period of ninety (90) days following the
Separation Date.

d.$70,827.98 representing payments equal to the aggregate cost of COBRA
continuation coverage (as grossed up for taxes (inclusive)) for you, your spouse
and your other eligible dependents for two years following the Separation Date,
paid in a lump sum as soon as practicable but in any event within thirty (30)
days following the Release Effective Date.

e.$46,643.84 representing payment of thirty (30) days base pay salary in lieu of
the notice period provided in the Employment Agreement, payable in a lump sum
immediately

7

--------------------------------------------------------------------------------

following the Separation Date in accordance with the Company’s regular payroll
schedule.

f.Corresponding access to that currently provided to you to the publications and
electronic platforms for Agenda, Law360, and the Wall Street Journal for the 2
year period following the Separation Date.

g.The cost of executive outplacement services with Essex Partners, up to
$20,000, which may be paid by the Company directly to the provider at the
election of the Company.

8

--------------------------------------------------------------------------------